      Case 1:19-cv-11531-PBS Document 74 Filed 08/04/21 Page 1 of 13



                      UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS
________________________________________
                                         )
                                         )
JACOB GROGAN, PAUL JONES, TERRANCE       )
LEE, and TREAVON WHITAKER,               )
individually and on behalf of all        )
others similarly situated,               )
                                         )
                         Plaintiffs,     )
                                         )
v.                                       )        Civil Action
                                         )      No. 19-11531-PBS
ALL MY SONS BUSINESS DEVELOPMENT LLC;    )
ALL MY SONS MOVING AND STORAGE OF        )
RHODE ISLAND LLC; and CHRIS GENERALE,    )
                                         )
                         Defendants.     )
________________________________________)


               MEMORANDUM AND ORDER ON CROSS-MOTIONS
                        FOR SUMMARY JUDGMENT


                            August 4, 2021

Saris, D.J.

                             INTRODUCTION

      Plaintiffs bring this class action against All My Sons, 1

alleging violations of the Massachusetts Wage Act, Mass. Gen. Laws

ch. 149, § 148 (Count I), and the Massachusetts Minimum Wage Law,

Mass. Gen. Laws ch. 151, § 1 (Count II).        The Court has certified

the following two classes:



  1
   The named defendants are All My Sons Moving and Storage of
Rhode Island LLC, All My Sons Business Development LLC, and Chris
Generale, the President (collectively “All My Sons Moving”).
                                    1
           Case 1:19-cv-11531-PBS Document 74 Filed 08/04/21 Page 2 of 13



     (1)    All Drivers employed by All My Sons Moving who performed
            work from an office location in Massachusetts, from April
            26, 2016 to the present.

     (2)    All Helpers employed by All My Sons Moving who performed
            work from an office location in Massachusetts, from April
            26, 2016 to the present.

The core claim for both classes is that All My Sons required them

to work significant hours “off the clock” under uniform company-

wide timekeeping and compensation policies.

          Before the Court now are cross-motions for partial summary

judgment.          All My Sons moves for summary judgment on the Wage Act

claim (Count I).            Plaintiffs move for partial summary judgment

related to the Minimum Wage Law claim (Count II).                         For the

following reasons, the court ALLOWS IN PART and DENIES IN PART All

My Sons’ motion (Dkt. 46) and ALLOWS IN PART and DENIES IN PART

Plaintiffs’ motion (Dkt. 50).

                                FACTUAL BACKGROUND

          Except    where   stated   otherwise,     the   following   facts    are

undisputed.

          All My Sons operates a moving and storage company with dozens

of       locations    throughout     the   United   States.     Plaintiffs     are

individuals          employed   as   Drivers   and/or     Helpers   out   of   the

Massachusetts locations of All My Sons. 2 Drivers are, as expected,



    These locations
     2                       are in Stoneham and Attleboro. All My Sons
Moving and Storage          of Rhode Island LLC operates the Attleboro
location and All My         Sons Moving and Storage of Boston LLC (which
is not presently            a party) operates the Stoneham location.
                                           2
        Case 1:19-cv-11531-PBS Document 74 Filed 08/04/21 Page 3 of 13



the employees who drive the moving trucks during assignments.

Helpers are Drivers’ “‘right-hand m[e]n’ helping on the job” and

assist Drivers in performing tasks related to the move itself.

Dkt. 62 ¶ 2.      A typical work assignment includes one Driver and

one to two Helpers.

     The parties disagree as to whether All My Sons pays Helpers

the Massachusetts minimum wage or at a rate slightly above minimum

wage.     They agree, however, that All My Sons pays Drivers at a

rate above minimum wage (although they dispute how far above

minimum wage that rate is).

        Employees are not compensated for all hours worked between

the time they arrive at All My Sons in the morning and the time

they leave the warehouse at end of the day.        The company’s “Payroll

Policy” expressly states that the “pay plan for Drivers and Helpers

is . . . not based strictly on hours worked.”          Dkt. 51-1 at 1. It

notes: “Instead of setting an hourly rate at minimum wage and

paying from the time you arrive at All My Sons facility in the

morning until the time you leave at the end of the day, your total

pay is set above minimum wage.”           Id.   The Payroll Policy also

instructs each employee to “record the time you arrive at the All

My Sons facility to begin your shift as well as the time you leave

the facility at the end of your shift” so the company may “compare



Plaintiffs have filed a motion to amend their complaint to add All
My Sons Moving and Storage of Boston LLC as a party (Dkt. 73).
                                      3
         Case 1:19-cv-11531-PBS Document 74 Filed 08/04/21 Page 4 of 13



your total pay for the workweek to the total hours worked to make

sure it meets required minimums.”            Id. at 2.    All My Sons did not

keep   records     documenting    its   employees’   arrival     or   departure

times.

       Per company policy, All My Sons requires Drivers and Helpers

working     out   of   its   Massachusetts    locations    to   arrive   at   the

warehouse by 7:00 a.m. to receive their assignments and load any

required materials onto the moving trucks.               The parties dispute,

however, whether Drivers and Helpers actually showed up at 7:00

a.m.     Dkt. 51-7 at 15 (“Some may arrive at 7:00. Some may arrive

at 7:15. Some very well may arrive at 7:30. We would like them to

be there at 6:45 or 7:00. That doesn’t necessarily mean that they

will be.”); see also Dkt. 62 ¶ 7. They also dispute how long the

assignment and loading process typically takes, with All My Sons

indicating it lasts five or ten minutes and Plaintiffs indicating

it can last up to an hour and a half.

       All My Sons does not compensate employees for any time spent

in the warehouse in the morning.            Instead, the workday clock for

Drivers and Helpers only “starts” when they “arrive at the customer

location and obtain the customer’s initials next to the start

time.”     Dkt. 51-1 at 1.      The clock then “stops” when they “finish

the move at the customer’s new location and obtain the customer’s

initials next to stop time, certifying that the job is complete.”

Id.

                                        4
           Case 1:19-cv-11531-PBS Document 74 Filed 08/04/21 Page 5 of 13



          In addition to the “labor hours” captured by the workday

clock, see id., All My Sons compensates employees for time spent

traveling to customer sites at the start of the day and returning

to the warehouse after a job ends.            It does not, however, directly

record how long employees spend in transit.             Instead, it estimates

“travel time.”        Id.    For local moves, All My Sons awards Drivers

an extra hour per assignment and Helpers an extra half an hour per

assignment.         For short-haul and long-distance moves, it awards

Drivers 100% of the calculation of total mileage traveled (assuming

an average speed of 50 miles per hour) and Helpers 75% of that

calculation.        Helpers and Drivers return to the warehouse at the

end of the day to return the truck and equipment.

          The Payroll Policy further provides for employees to be

compensated for “Warehouse Time labor,” measured as “[s]imple

start and stop time from the time work begins and ends.”                   Id. at

2.        All My Sons does not contend that it used “Warehouse Time

labor” to pay any of its employees for time spent in the warehouse

loading trucks in the morning or unloading them in the afternoon.

It instead used this calculation for time spent sweeping the lot

or taking out the trash.

                                      DISCUSSION

     I.     Legal Standard

          Summary   judgment    is    appropriate     when,   based    upon   the

pleadings,       affidavits,    and    depositions,    “there   is    no   genuine

                                          5
        Case 1:19-cv-11531-PBS Document 74 Filed 08/04/21 Page 6 of 13



dispute as to any material fact and the movant is entitled to

judgment as a matter of law.”        Fed. R. Civ. P. 56(a).       A fact is

“material” if it “might affect the outcome of the suit under the

governing law.”      Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

248 (1986).     A dispute is “genuine” if “the evidence is such that

a reasonable jury could return a verdict for the nonmoving party.”

Id.

      Generally, “a party seeking summary judgment always bears the

initial responsibility of informing the district court of the basis

for its motion.”       Celotex Corp. v. Catrett, 477 U.S. 317, 323

(1986).    “To succeed, the moving party must show that there is an

absence of evidence to support the nonmoving party’s position.”

Rogers v. Fair, 902 F.2d 140, 143 (1st Cir. 1990).             Once it has

made the requisite showing, the burden shifts to the nonmovant to

“present definite, competent evidence to rebut the motion” and

demonstrate that a “trialworthy issue persists.”               Vineberg v.

Bissonnette, 548 F.3d 50, 56 (1st Cir. 2008) (internal citations

and quotations omitted).      “‘[T]he mere existence of a scintilla of

evidence’ is insufficient to defeat a properly supported motion

for summary judgment.”       Torres v. E.I. Dupont De Nemours & Co.,

219 F.3d 13, 18 (1st Cir. 2000) (quoting Anderson, 477 U.S. at

252).

  II.     Analysis

          A. All My Sons’ Motion for Summary Judgment

                                      6
       Case 1:19-cv-11531-PBS Document 74 Filed 08/04/21 Page 7 of 13



      All My Sons seeks entry of judgment in its favor on Count I

(the Wage Act claim). 3      It contends that, because the Wage Act only

exists to “ensure[] that employers fulfill the promises they make

to employees,” Dkt. 47 at 5, and because it has fulfilled its

promises to employees by complying with the wage structure set

forth in the Payroll Policy, it is entitled to a finding as a

matter of law that it did not violate the Wage Act.

      The “purpose” of the Wage Act is “to prevent the unreasonable

detention of wages,” Weiss v. DHL Express, Inc., 718 F.3d 39, 47

(1st Cir. 2013) (quoting Bos. Police Patrolmen’s Ass’n, Inc. v.

City of Bos., 761 N.E.2d 479, 481 (Mass. 2002)), not to “prescribe

any particular method by which employees must be paid their earned

wages,” Salerno v. Baystate Ford, Inc., No. 14–8609–D, 2016 WL

513747,   at   *2   (Mass.   Super.   Feb.   5,   2016);   cf.   Bos.   Police

Patrolmen’s Ass’n, 761 N.E.2d at 481 (concluding that deferred

compensation contributions were not “wages” unlawfully withheld

within the meaning of the Wage Act because “[t]he contributed funds


  3   The Wage Act states that:

      Every person having employees in his service shall pay
      weekly or bi-weekly each such employee the wages earned
      by him to within six days of the termination of the pay
      period during which the wages were earned if employed
      for five or six days in a calendar week, or to within
      seven days of the termination of the pay period during
      which the wages were earned if such employee is employed
      seven days in a calendar week . . . .

Mass. Gen. Laws ch. 149, § 148.
                                      7
      Case 1:19-cv-11531-PBS Document 74 Filed 08/04/21 Page 8 of 13



are intended to be held, out of the employee’s possession, for an

extended period” in exchange for “the benefit of a tax deferment,”

plaintiffs agreed to participate in the deferred compensation

program, and the program itself was authorized by Massachusetts

law). “[T]here is nothing in the statute’s plain language that

requires employers to compensate their employees in a particular

manner, or precludes them from agreeing to any time or work

measurement that they deem to be appropriate. Thus, as long as the

employer pays each of its employees all ‘wages earned’ in a timely

manner, and does not violate any other wage law such as the minimum

wage statute set forth in Mass. Gen. Laws ch. 151, parties to an

employment relationship are free to use whatever compensation

structure they see fit.” DeSaint v. Delta Air Lines, Inc., No. 13-

cv-11856-GAO, 2015 WL 1888242, at *10 (D. Mass. Apr. 15, 2015)

(internal citations omitted).

     The Court agrees with All My Sons that the Payroll Policy

does not facially violate the Wage Act simply because it fails to

separately pay employees for each hour worked.          The implementing

regulations    for   the   Wage    Act    implicitly    recognize      that

compensation structures other than straight hourly wages may be

permissible.   See 454 Mass. Code Regs. § 27.02 (“When an employee

is paid on a piece work basis, salary, or any basis other than an

hourly rate, the regularly hourly rate shall be determined by

dividing the employee’s total weekly earnings by the total hours

                                    8
      Case 1:19-cv-11531-PBS Document 74 Filed 08/04/21 Page 9 of 13



worked during the week.”).           And after reviewing the terms of the

Payroll   Policy   itself,    the     Court    believes      it   to    establish    a

“compensation structure with the employee [that] pays him on an

hourly basis for only certain tasks but no additional compensation

for others,” Salerno, 2016 WL 513747, at *3, and not to constitute

an attempt to evade the requirements of the Wage Act by “special

contract,” Mass. Gen. Laws ch. 149, § 148.

     Plaintiffs    argue     that,    even    if    the   Payroll      Policy   is   a

permissible    agreement,     they     never       clearly    and      unambiguously

consented “to forego their hourly pay for all hours actually

worked” as provided for in the Payroll Policy.                Dkt. 64 at 2; see

also Salerno, 2016 WL 513747, at *3 (“[A]n employer and employee

who agree at the outset of their contract that the employee will

be paid at an hourly rate for selected tasks, but not for all work,

are plainly not violating the Wage Act when the employee is paid

in accordance with this agreed understanding.” (emphases added and

omitted)).    As proof, they point to the testimony of one plaintiff

who stated that he was unaware “right off the bat” of the Payroll

Policy’s compensation structure (i.e., that he would not be paid

for each hour worked).      Dkt. 51-5 at 13.         This individual, however,

subsequently conceded that he learned of it by “[his] first check,

probably like two weeks later from when [he] first started.”                    Id.;

see also Dkt. 64 at 8-9 (“Plaintiff Lee specifically testified

that he did not understand that he would not be paid for his time

                                        9
        Case 1:19-cv-11531-PBS Document 74 Filed 08/04/21 Page 10 of 13



at the warehouse beginning at 7 a.m. each morning when he first

started, and came to understand this only after he had begun

working and received his first paycheck.”). That he (and the other

plaintiffs)     continued      to   work    after      receiving    notice    of   the

applicable compensation structure suffices to supply the necessary

consideration to create an contract pursuant to the Payroll Policy

– at least under the circumstances of this case.                     See Jackson v.

Action for Bos. Cmty. Dev., Inc., 525 N.E.2d 411, 415 (Mass. 1988)

(“[R]emaining with an employer after, or commencing employment

upon,     receiving    an   employee            manual,     can,    in   appropriate

circumstances, supply the necessary consideration to incorporate

the manual’s terms into an employment contract.”); see also Gishen

v. Dura Corp., 285 N.E.2d 117, 121 (Mass. 1972) (“Moreover, as

matter of law, there were both consideration and assent for the

February modification in Gishen’s continuing to work for Dura,

with its knowledge and approval, at considerably lower commission

rates.”).

     Plaintiffs contend that, even if they agreed to the Payroll

Policy, All My Sons has not complied with the promises contained

within that document.          Specifically, Plaintiffs argue that they

have not been paid for “Warehouse Time labor,” calculated as

“[s]imple start and stop time from the time work begins and ends.”

Dkt. 51-1 at 2.         The Court agrees.                 By its plain language,

“Warehouse     Time   labor”    equates         to   time   spent   working   in   the

                                           10
          Case 1:19-cv-11531-PBS Document 74 Filed 08/04/21 Page 11 of 13



warehouse.       It thus encompasses the time spent by Plaintiffs in

the warehouse in the morning and the afternoon.                As All My Sons

did not compensate Plaintiffs for this time, All My Sons did not

provide Plaintiffs with all wages promised under the Payroll

Policy. 4      Accordingly, the Court allows defendants’ motion for

summary judgment on Count I except with respect to warehouse time

labor.

            B. Plaintiffs’ Motion for Summary Judgment

         Plaintiffs move for summary judgment on two issues related to

Count II (the Minimum Wage Law claim).           First, they seek a finding

that All My Sons violated the requirement under Mass. Gen. Laws

ch. 151, § 15, and 454 Mass. Code Regs. § 27.07(2) to keep records

of all hours worked by its employees, which would allow them to

use the relaxed burden of proof framework established by Anderson

v. Mt. Clemens Pottery Co., 328 U.S. 680 (1946), to establish

liability on Count II.         Defendant correctly notes that there is no

separate cause of action where an employer fails to keep accurate

records.      See Walker v. Osterman Propane LLC, 411 F. Supp. 3d 100,

109 (D. Mass. 2019).        The Court accordingly will deny this portion

of       Plaintiffs’   motion.      Nonetheless,     because    All   My    Sons

indisputably did not record when employees arrived on site at the




     4   Plaintiffs did not move for summary judgment on Count I.
                                        11
       Case 1:19-cv-11531-PBS Document 74 Filed 08/04/21 Page 12 of 13



warehouse in the morning or left in the evening, the Court will

apply the relaxed burden.

       Second, Plaintiffs argue that, “as a matter of law, the time

from when the class members arrived at All My Sons office until

their departure from the office at the end of the workday is

‘compensable.’”     Dkt. 50 at 10.     The parties’ briefs appear to be

ships passing in the night: All My Sons does not challenge this

point.    To the contrary, it concedes that, for the purposes of

calculating compliance with the Minimum Wage Law, all hours worked

must be considered, even if they are not separately compensated. 5

The Court accordingly allows the portion of Plaintiffs’ motion

seeking a holding that all time worked in a workweek is compensable

for the purposes of calculating compliance with the Minimum Wage

Law.

                                   ORDER




  5  Based on their briefing, Plaintiffs also appeared to seek
summary judgment on their claim that “All My Sons policy facially
violates the Massachusetts minimum wage law,” at least for those
“Helper” employees earning minimum wage. See Dkt. 50 at 12. The
Court denies the motion on the ground that the record is unclear
on this point. Although Plaintiffs did not press this issue at
the hearing, there is a dispute over whether an employer may use
workweek averaging to determine whether an employer complies with
minimum wage laws. The Court notes that most cases favor workweek
averaging and that nothing in the text of the statute or its
implementing regulations would support a contrary reading. See,
e.g., 454 Mass. Code Regs. § 27.02 (providing that “an employee
shall be paid not less than the applicable minimum wage each week”
(emphasis added)).
                                     12
     Case 1:19-cv-11531-PBS Document 74 Filed 08/04/21 Page 13 of 13



For the reasons stated above, defendants’ motion for summary

judgment (Dkt. 46) is ALLOWED IN PART and DENIED IN PART and

plaintiffs’ motion for summary judgment (Dkt. 50) is ALLOWED IN

PART and DENIED IN PART.


       SO ORDERED.

                                 /s/ PATTI B. SARIS
                                 Patti B. Saris
                                 United States District Judge




                                   13
